       Case 4:20-cv-02078-MWB Document 132 Filed 11/16/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    )
DONALD J. TRUMP FOR                 )
PRESIDENT, INC., et al.,            )
                                    )
                    Plaintiffs,     )
                                           Civil Action No. 4:20-cv-02078-
                                    )
                                           MWB
      v.                            )
                                    )
                                           Judge Matthew W. Brann
KATHY BOOCKVAR, in her capacity )
as Secretary of the Commonwealth of )
                                           Electronically Filed
Pennsylvania, et al.,               )
                                    )
                    Defendants.     )
                                    )

        RESPONSE TO PLAINTIFFS’ MOTION TO SHOW CAUSE

      Plaintiffs’ motion to show cause addresses a message left on Ms. Kerns’ work

voicemail on Saturday, November 14, 2020 at 8:43 a.m., by an associate from

Kirkland & Ellis who is not part of the Firm’s litigation group, has never worked on

this case, and was not aware of Kirkland’s role in the case. On Sunday,

November 15, at 4:13 p.m., Ms. Kerns contacted undersigned counsel by email,

providing the voicemail and requesting a call to discuss it. At 4:52 p.m., I called

Ms. Kerns and informed her that I would look into the issue, as the phone number

associated with the voicemail was neither an office number nor one that I

recognized. Thereafter, I promptly confirmed that the number was the cell phone of

a Kirkland associate and that the associate had left the voicemail. At 7:26 p.m., I
       Case 4:20-cv-02078-MWB Document 132 Filed 11/16/20 Page 2 of 4




called Ms. Kerns with that information, and told her that the voicemail was

discourteous and not appropriate.

      That associate was acting unilaterally, in his personal capacity, without the

knowledge or authorization of undersigned counsel or the Firm. We disagree with

the characterization of the voicemail in the motion and the associate provided a

personal email and had a baby babbling in the background during the

voicemail. Counsel will provide a transcript of the voicemail to the Court. The Firm

expects that every lawyer will conduct themselves with the highest standards of

professional conduct, including being respectful of and courteous to other members

of the bar.

      Based on this summary, counsel respectfully submits that the motion should

be denied. Counsel is available should the Court have any questions.
     Case 4:20-cv-02078-MWB Document 132 Filed 11/16/20 Page 3 of 4




Dated: November 16, 2020            Respectfully submitted,


                                    KIRKLAND & ELLIS LLP

                                    By:   /s/ Daniel T. Donovan
                                          Daniel T. Donovan
                                          Susan M. Davies
                                          Michael A. Glick
                                          1301 Pennsylvania Avenue, N.W.
                                          Washington, DC 20004
                                          (202) 389-5000 (telephone)
                                          (202) 389-5200 (facsmile)
                                          daniel.donovan@kirkland.com
                                          susan.davies@kirkland.com
                                          michael.glick@kirkland.com

                                          Counsel for Kathy Boockvar,
                                          Secretary of the Commonwealth
       Case 4:20-cv-02078-MWB Document 132 Filed 11/16/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on November 16, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties who have appeared in

this action via the Court’s electronic filing system. Parties may access this filing

through the Court’s system.



                                          /s/ Daniel T. Donovan
                                          Daniel T. Donovan
